United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 9, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-40359
                             Summary Calendar



                             ALFREDO GARCIA,

                                                    Petitioner-Appellant,

                                  versus

  DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
               CORRECTIONAL INSTITUTIONS DIVISION,

                                                     Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 3:02-CV-664
                        --------------------

Before JONES, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Alfredo Garcia, Texas prisoner # 668073, appeals the dismissal

of his petition for a writ of habeas corpus challenging the

revocation of his release on mandatory supervision as time-barred.

The district court granted a certificate of appealability (COA)

with respect to the question whether Garcia’s motion to reopen the

revocation proceedings constituted “other collateral review” for

purposes of 28 U.S.C. § 2244(d)(2).            We need not decide this

question in this case.     Even if it is assumed that Garcia’s motion


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
constituted   “other   collateral   review,”   the   limitation   period

nevertheless expired prior to the filing of the federal habeas

petition. See 28 U.S.C. § 2244(d)(1)(D). Although Garcia contends

that he is entitled to equitable tolling, COA was not granted as to

that question.

                                                             AFFIRMED.




                                    2